EXHIBIT 10.49


Resolute Forest Products Inc. has separately requested confidential treatment
for the redacted confidential terms pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.




RESOLUTE FOREST PRODUCTS EQUITY INCENTIVE PLAN
STOCK SETTLED PERFORMANCE STOCK UNIT AGREEMENT
THIS PERFORMANCE STOCK UNIT AGREEMENT, dated as of [November __], 20__, (the
“Date of Grant”) is made by and between Resolute Forest Products Inc., a
Delaware corporation (the “Company”), and «FIRST» «LAST» (“Participant”).
WHEREAS, the Company has adopted the Resolute Forest Products Equity Incentive
Plan (the “Plan”), pursuant to which performance stock units may be granted in
respect of shares of the Company’s common stock, par value $0.001 per share
(“Stock”); and
WHEREAS, the Human Resources and Compensation and Nominating and Governance
Committee of the Company (the “Committee”) has determined that it is in the best
interests of the Company and its stockholders to grant the performance stock
unit award provided for herein to Participant subject to the terms set forth
herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Performance Stock Unit.
(a)    Grant. The Company hereby grants to Participant «PSUs» performance stock
units (the “PSUs”), on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan (the “Initial Grant”). Each PSU represents the
right to receive one share of Stock as of the Settlement Date (defined in
Section 2(c)), to the extent the Participant is vested in such PSUs as of the
Settlement Date, subject to the terms of this Agreement and the Plan.
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.
(c)    Acceptance of Agreement. Unless Participant notifies the Company in
writing within 14 days after the Date of Grant that Participant does not wish to
accept this Agreement, Participant will be deemed to have accepted this
Agreement and will be bound by the terms of the Agreement and the Plan. Any such
notice may be given to the Director, Corporate Compensation at the Company’s
principal executive office.


1

--------------------------------------------------------------------------------



Resolute Forest Products Inc. has separately requested confidential treatment
for the redacted confidential terms pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.




2.    Terms and Conditions.
(a)    Calculation of Earned Performance Stock Units. The period over which the
PSUs earned by the Participant will be measured is the three calendar years
beginning with the calendar year that immediately follows the Date of Grant
(“Performance Period”). If the Participant is otherwise vested as provided in
Section 2(b), the Participant will receive a number of PSUs based on actual
achievement of performance measures during the Performance Period, as set forth
on Exhibit 1 attached hereto.
(b)    Vesting. Subject to Section 3, a Participant will be 100% vested if he
remains employed with the Company or any Affiliate or Subsidiary on February 28,
2022 (the “Vesting Date”). For purposes of the Agreement, the “Vesting Period”
is the period beginning on December 1 following the Date of Grant through the
Vesting Date. Notwithstanding the foregoing, a Participant who meets the
criteria to terminate employment due to Retirement (as provided in Section 3(a))
shall be 100% vested as of the date the Participant meets such criteria
(irrespective of whether the Participant terminates employment due to
Retirement).
(c)    Settlement. The obligation to make payments and distributions with
respect to PSUs shall only be satisfied through the issuance of one share of
Stock for each earned and vested PSU (the “settlement”) and the settlement of
the PSUs may be subject to such conditions, restrictions and contingencies as
the Committee shall determine. Subject to Section 4(c), the Company undertakes
and agrees not to exercise its right under the Plan to settle the PSUs in any
other means other than shares of Stock. PSUs shall be settled as soon as
practicable after the Vesting Date. However, in the event (i) the Participant
dies on or after the Date of Grant and before the Performance Period, the PSUs
shall be settled no later than March 15 of the calendar year following the end
of the first calendar year of the Performance Period, and (ii) the Participant
dies during the Performance Period, the PSUs shall be settled no later than
March 15 of the calendar year following the calendar year in which the
Participant dies. For purposes of this Agreement, the date on which PSUs are
settled pursuant to the preceding sentence shall be a “Settlement Date.”
(d)    Dividend Equivalents. Participant will from time to time be credited with
additional PSUs (including a fractional PSU), the number of which will be
determined by dividing:
(i)    The product obtained by multiplying the amount of each dividend
(including extraordinary dividend if so determined by the Company) declared and
paid by the Company on the Stock on a per share basis during the Vesting Period
by the number of PSUs recorded in the Participant’s account on the record date
for payment of any such dividend, by
(ii)    The Fair Market Value (as defined in the Plan) of one (1) share of Stock
on the dividend payment date for such dividend.
Subject to continued employment with the Company or any Affiliate or Subsidiary
or as otherwise provided in Section 3, the additional PSUs shall vest and be
settled at


2

--------------------------------------------------------------------------------



Resolute Forest Products Inc. has separately requested confidential treatment
for the redacted confidential terms pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.




the same time and in the same proportion as the Initial Grant. No additional
PSUs shall be accrued for the benefit of Participant with respect to record
dates occurring before, or with respect to record dates occurring on or after
the date, if any, on which Participant has forfeited the PSUs.
3.    Termination of Employment with the Company. For purposes of this Agreement
and to the extent applicable to the Participant, the term “termination of
employment” shall mean “separation from service” as defined in Section 409A of
the Internal Revenue Code (“Section 409A”). To the extent payments are made
during the periods permitted under Section 409A (including any applicable
periods before or after the specified payment dates set forth in this Section
2(c)), the Company shall be deemed to have satisfied its obligations under the
Plan and shall be deemed not to be in breach of its payments obligations
hereunder.
(a)    Retirement. If the Participant’s employment with the Company, Affiliates
and Subsidiaries terminates as a result of “Retirement” at any time on or after
six months from the Date of Grant, then the Participant shall be entitled to
receive 100% of the PSUs he would have earned had he remained employed with the
Company, Affiliates and Subsidiaries for the entire Vesting Period, based on
actual performance as provided in and determined pursuant to Section 2(a). For
purposes of the Agreement, “Retirement” means the Participant terminates
employment with the Company, all Affiliates and Subsidiaries under circumstances
that do not entitle the Participant to severance either pursuant to an agreement
or policy, plan or program and such termination occurs on or after: (i)
attaining age 58, (ii) completing at least two years of service, and (iii)
having a combined age and years of service (counting partial years) equal to at
least 62.5 points.
(b)    Involuntary Termination and Certain Voluntary Terminations. The
Participant shall become vested in a prorata number of PSUs and entitled to
receive a number of PSUs based on actual performance, as provided in and
determined pursuant to Section 2(a), in the following circumstances: (1) the
Participant’s employment with the Company or any Affiliate or Subsidiary
terminates as a result of Retirement within six months after the Date of Grant,
(2) the Participant voluntarily terminates his employment with the Company,
Affiliates and Subsidiaries on or after age 55 and the termination does not
constitute a Retirement, or (3) the Participant is involuntarily terminated by
the Company or any Affiliate or Subsidiary without Cause (whether or not the
Participant is eligible for Retirement, regardless of his age at termination and
other than due to Disability or death). For purposes of the preceding, the
prorata number of the PSUs shall be equal to (A) the total number of granted
PSUs under Section 1(a) plus any dividend equivalents multiplied by (B) a
fraction, the numerator of which shall be the number of full calendar months
elapsed from December 1 following the Date of Grant through the Participant’s
retirement date or last day worked (in the case of termination) and the
denominator of which shall be 39 (the number of calendar months in the Vesting
Period, treating the month of December following the Date of Grant as the first
calendar month).
(c)    Death. If the Participant’s employment with the Company or any Affiliate
or Subsidiary terminates due to the Participant’s death, the Participant shall
become vested in a prorata number of PSUs and entitled to receive a number of
PSUs based on estimated actual


3

--------------------------------------------------------------------------------



Resolute Forest Products Inc. has separately requested confidential treatment
for the redacted confidential terms pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.




performance as of December 31 of the calendar year that contains the
Participant’s date of death, as approved by the Committee.
(i)    Death During Performance Period. If the Participant’s death while
employed occurs during the Performance Period, the prorata number of the PSUs
shall be equal to (A) the total number of granted PSUs under Section 1(a) plus
any dividend equivalents multiplied by (B) a fraction, the numerator of which
shall be the number of full calendar months elapsed from December 1 following
the Date of Grant through the end of the calendar year that contains the
Participant’s date of death and the denominator of which shall be 39 (i.e., the
number of calendar months in the Vesting Period, treating the month of December
following the Date of Grant as the first calendar month).
(ii)    Death On/After Date of Grant and Before Performance Period. If the
Participant’s death while employed occurs on or after the Date of Grant, but
before the Performance Period begins, the prorata number of the PSUs shall be
equal to (A) the total number of granted PSUs under Section 1(a) plus any
dividend equivalents multiplied by (B) a fraction, the numerator of which shall
be the number of full calendar months elapsed from December 1 following the Date
of Grant through the end of the first calendar year of the Performance Period
and the denominator of which shall be 39 (i.e., the number of calendar months in
the Vesting Period, treating the month of December following the Date of Grant
as the first calendar month).
(d)    Disability. If the Participant becomes eligible for long-term disability
benefits under a plan sponsored by the Company, an Affiliate or a Subsidiary
(“Disabled”), the Participant shall become vested in a prorata number of PSUs
and entitled to receive a number of PSUs based on actual performance as provided
in and determined pursuant to Section 2(a).
(i)    Disability During Performance Period. If the Participant becomes Disabled
during the Performance Period, the prorata number of the PSUs shall be equal to
(A) the total number of granted PSUs under Section 1(a) plus any dividend
equivalents multiplied by (B) a fraction, the numerator of which shall be the
number of full calendar months elapsed from December 1 following the Date of
Grant through the end of the calendar year during the Performance Period that
includes the date on which the Participant becomes Disabled plus the number of
full calendar months, if any, elapsed from the date of the Participant’s return
to active employment with the Company through the end of the Vesting Period, and
the denominator of which shall be 39 (i.e., the number of calendar months in the
Vesting Period, treating the month of December following the Date of Grant as
the first calendar month).
(ii)    Disabled On/After Date of Grant and Before Performance Period. If the
Participant becomes Disabled on or after the Date of Grant, but before the
Performance Period begins, the prorata number of the PSUs shall be equal to (A)
the total number of granted PSUs under Section 1(a) plus any dividend
equivalents multiplied by (B) a fraction, the numerator of which shall be the
number of full calendar months elapsed from December 1 following the Date of
Grant through the end of the first calendar year of the Performance Period plus
the number of full calendar months, if any, elapsed from the date of the
Participant’s return to active


4

--------------------------------------------------------------------------------



Resolute Forest Products Inc. has separately requested confidential treatment
for the redacted confidential terms pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.




employment with the Company after the end of the first calendar year of the
Performance Period through the end of the Vesting Period, and the denominator of
which shall be 39 (i.e., the number of calendar months in the Vesting Period,
treating the month of December following the Date of Grant as the first calendar
month).
(iii)    Disabled On/After the End of the Performance Period. If the Participant
becomes Disabled after the Performance Period ends, but before the Vesting Date,
the Participant shall be entitled to receive 100% of the PSUs he would have
earned had he remained in active employment with the Company, Affiliates and
Subsidiaries for the entire Vesting Period, based on actual performance as
provided in and determined pursuant to Section 2(a).
(e)    Other Termination. If the Participant’s employment with the Company, all
Affiliates and Subsidiaries terminates (i) by the Company for Cause at any time
or (ii) by resignation before attainment of age 55, then all outstanding PSUs,
whether vested but unsettled or unvested, shall immediately terminate.
In no event shall any PSUs be settled before the Vesting Date except as provided
above in the event of death or as otherwise determined by the Company.
4.    Compliance with Legal Requirements. The granting and settlement of the
PSUs, and any other obligations of the Company under this Agreement, shall be
subject to all applicable federal, provincial, state, local and foreign laws,
rules and regulations and to such approvals by any regulatory or governmental
agency as may be required.
(a)    Transferability. Unless otherwise provided by the Committee in writing,
the PSUs shall not be transferable by Participant other than by will or the laws
of descent and distribution.
(b)    No Rights as Stockholder. The Participant shall not be deemed for any
purpose to be the owner of any shares of Stock subject to PSUs and shall have no
voting rights with respect to the PSUs.
(c)    Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable federal, state, provincial, local and foreign
income taxes and social contributions (the “Withholding Obligation”). The
Company may satisfy such Withholding Obligation by any means whatsoever,
including withholding cash from any other payment or amounts due to the
Participant. Unless otherwise determined by the Committee, the Company will
satisfy its Withholding Obligation by issuing, upon the settlement of the PSUs,
a net number of shares of Stock to the Participant equal to the number of shares
of Stock that the Participant would otherwise be entitled to receive on the
Settlement Date minus such number of shares of Stock with a value determined on
that date equal to any amount required to satisfy the Withholding Obligation.


5

--------------------------------------------------------------------------------



Resolute Forest Products Inc. has separately requested confidential treatment
for the redacted confidential terms pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.




5.    Miscellaneous.
(a)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(b)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the Director,
Corporate Compensation at the Company’s principal executive office.
(c)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(d)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.
(e)    Beneficiary. The Participant other than a Participant residing in the
Province of Québec, may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. Any notice should be made to the
attention of the Corporate Secretary of the Company at the Company’s principal
executive office. If no designated beneficiary survives the Participant, the
Participant’s estate shall be deemed to be Participant’s beneficiary.
(f)    Québec Participant. The Participant residing in the Province of Québec
may only designate a beneficiary by will. Upon the death of the Participant
residing in the Province of Québec, the Company shall settle the PSUs pursuant
to Section 2(c) of this Agreement to the liquidator, administrator or executor
of the estate of the Participant.
(g)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(h)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and


6

--------------------------------------------------------------------------------



Resolute Forest Products Inc. has separately requested confidential treatment
for the redacted confidential terms pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.




supersede all prior communications, representations and negotiations in respect
thereto. No change, modification or waiver of any provision of this Agreement
shall be valid unless the same be in writing and signed by the parties hereto,
except for any changes permitted without consent under Section 9 of the Plan.
(i)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
(j)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.
RESOLUTE FOREST PRODUCTS INC.




By: _____________________________________


7

--------------------------------------------------------------------------------



Resolute Forest Products Inc. has separately requested confidential treatment
for the redacted confidential terms pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.




Exhibit 1
Performance Measures
For the Performance Period that begins January 1, 2019 and ends December 31,
2021, there are three performance measures, each with different weighting and
possible payout levels.
Performance Weighting
The actual results of each performance measure, described below, will be
adjusted to reflect each measure’s weighting.
Performance Measure
Weighting
Strategic Objective
20%
Total Shareholder Return
50%
Return on Capital
30%



Performance Measures
Strategic Objective: Optimize Tissue Business
Subject to adjustments, for the strategic objective measure, the Participant
will earn between 0% and 200% (share amounts will be straight-line interpolated)
of the number of PSUs covered by the Initial Grant.
EBITDA target for tissue business (Calhoun), to be achieved in 2021
$[***]
$[***]
$[***]
$[***]


$[***]
Payout
0%
50%
100%
150%
200%



Total Shareholder Return (“TSR”)
Subject to adjustments, for the TSR measure, the Participant will earn between
0% and 200% (share amounts will be straight-line interpolated) of the number of
PSUs covered by the Initial Grant.
TSR vs. Peers During the Performance Period
20 percentage points below median
10 percentage points below median
Median
10 percentage points above median
20 percentage points above median
Payout
0%
50%
100%
150%
200%





8

--------------------------------------------------------------------------------



Resolute Forest Products Inc. has separately requested confidential treatment
for the redacted confidential terms pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.




Notwithstanding anything in the Agreement to the contrary, payouts that
otherwise would have been more than 100% of target will be capped at 100% of
target if the Company’s TSR is negative over the Performance Period.
TSR shall be calculated as follows:
tsr.jpg [tsr.jpg]




Relative TSR shall be measured each calendar year in the Performance Period. For
example, TSR for 2019 shall be determined using January 1, 2020 as the end point
and January 1, 2019 as the beginning point. Interim payout levels shall be
determined based on relative TSR for each such calendar year. The payout levels
for each such calendar year shall be divided by 3 to determine final payout of
the TSR measure.
The peer group includes the following companies:
Canfor Corp
Mercer International Inc.
Clearwater Paper Corp
Orchids Paper Products Co
Conifex Timber Inc.
Rayonier Advanced Materials
Domtar Corp
Verso Corp - A
Interfor Corp
West Fraser Timber Co. LTD



The Committee may, in its sole discretion, make adjustments to the peer group as
appropriate.
Return on Capital
Subject to adjustments, for the return on capital measure, the Participant will
earn between 0% and 200% (share amounts will be straight-line interpolated) of
the number of PSUs covered by the Initial Grant.
Original internal rate of return (“IRR”) vs. Actual IRR
< 80% of original IRR
90% of original IRR
100% of original IRR
110% of original IRR
> 120% of original IRR
Payout
0%
50%
100%
150%
200%





9

--------------------------------------------------------------------------------



Resolute Forest Products Inc. has separately requested confidential treatment
for the redacted confidential terms pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.




For each capital project approved after January 1, 2018 and assessed during the
Performance Period, the actual IRR will be compared to the original IRR set
forth in the project’s appropriation of funds request in accordance with Policy
FP-500, Capital Expenditures. Total payout will be calculated using a weighted
average. Capital projects included for this performance measure include all wood
projects with an appropriation of funds greater than $500,000, pulp and paper
projects with an appropriation of funds greater than $1,000,000, and corporate
projects with an appropriation of funds greater than $1,000,000 with an assigned
IRR.




10